                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

ROBERT A. CONDON,

                Petitioner,

                v.                                          CASE NO. 19-3192-JWL

CAROLINE HORTON, Colonel,
Commandant, U.S. Disciplinary Barracks,1

                Respondent.

                                  MEMORANDUM AND ORDER

        This matter is a petition for habeas corpus filed under 28 U.S.C. § 2241. Petitioner is

confined at the United States Disciplinary Barracks in Fort Leavenworth, Kansas. Petitioner

challenges his 2014 conviction by general court-martial. Because the military courts fully and

fairly reviewed all of Petitioner’s claims, the petition for habeas corpus must be denied.

I. FACTUAL BACKGROUND

        Petitioner, a former active duty member of the United States Air Force, was tried by

general court-martial at Hurlburt Field, Florida. Contrary to his pleas, Petitioner was found

guilty of:

                dereliction of duty, rape by fear of grievous bodily harm, sexual
                assault of a second victim based upon her inability to consent due
                to alcohol consumption, stalking, forcible sodomy, assault
                consummated by a battery, false imprisonment, and obstruction of
                justice, in violation of Articles 92, 120, 120a, 125, 128, and 134,
                Uniform Code of Military Justice (UCMJ), 10 U.S.C. §§ 892, 920,
                920a, 925, 928, 934.

United States v. Condon, No. ACM 38765, 2017 WL 1325643, at *1 (A.F. Ct. Crim. App.

March 10, 2017). Petitioner was sentenced to a dishonorable discharge, confinement for 30

1
  Petitioner originally named Marne Sutton, Garrison Commander Colonel, as the Respondent. Petitioner filed a
Motion to Amend (Doc. 12), seeking to substitute the correct respondent. The unopposed motion is granted and
Colonel Caroline Horton, Commandant, U.S. Disciplinary Barracks, is substituted as the proper Respondent.

                                                     1
years, forfeiture of all pay and allowances, and reduction to the grade of E-1. Id. “The

convening authority approved the sentence as adjudged.” Id.

       On February 22, 2016, Petitioner submitted an Assignment of Errors brief to the United

States Air Force Court of Criminal Appeals (“AFCCA”). (Doc. 10–1.) Petitioner raised nineteen

issues, including: “X. APPELLANT WAS DENIED A SPEEDY TRIAL IN VIOLATION OF

THE FIFTH AMENDMENT AND UCMJ ART. 10, AND THE MILITARY JUDGE ABUSED

HIS DISCRETION IN FAILING TO DISMISS THE CHARGES.” Id. at 5–6.

       On March 10, 2017, the AFCCA affirmed Petitioner’s sentence and found that the

findings and sentence in Petitioner’s court-martial were correct in law and fact, and that no error

materially prejudicial to the substantial rights of Petitioner occurred. United States v. Condon,

2017 WL 1325643, at *28.

       Petitioner appealed to the United States Court of Appeals for the Armed Forces

(“CAAF”). (Doc. 10–10.) In addition to granting review of a separate matter, the CAAF

specified an additional issue to determine whether the military judge erred in admitting part of a

recorded statement in which Petitioner invoked his right to counsel. United States v. Condon,

No. 17-0392, 77 M.J. 244, 245 (C.A.A.F. March 1, 2018). The CAAF held that Petitioner “was

not prejudiced by the admission of his invocation at trial” and affirmed the decision of the

AFCCA. Id.

       Petitioner’s petition for writ of certiorari to the United States Court of Appeals for the

Armed Forces was denied on October 1, 2018. See Condon v. United States, No. 17-9077, 139

S. Ct. 110, 202 L. Ed. 2d 69 (2018).

       On September 30, 2019, Petitioner filed the instant petition under 28 U.S.C. § 2241

(Doc. 1). On that same date, Petitioner also filed a habeas petition in the Northern District of



                                                2
Florida. See Condon v. Sutten, No. 3:19cv3613-RV-CAS, 2019 WL 6898933 (N.D. Fla. Dec. 4,

2019). The Magistrate Judge entered a Report and Recommendation finding that the petition, if

construed as a motion under § 2255 was not properly before the sentencing court, and if

construed as a petition under § 2241, was not properly brought in the district of confinement. Id.

The Report and Recommendation was adopted by the district court and the matter is currently on

appeal. See Condon v. Sutten, 2019 WL 6894473 (N.D. Fla. Dec. 18, 2019) (noting that on the

same date, Petitioner filed a “substantially similar motion challenging his conviction in the

District of Kansas”); Condon v. Sutten, Case No. 20-10257 (11th Cir.) (on appeal).

       On October 1, 2019, Petitioner filed in this Court a “Motion Under 28 U.S.C. § 2255 to

Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody” which was docketed as a

supplement to his habeas petition. (Doc. 4.) The district court in Florida noted that this

“supplement” is “virtually identical to his amended motion” in the Florida case. Condon v.

Sutten, 2019 WL 6894473 (N.D. Fla. Dec. 18, 2019).

       Petitioner raises the following grounds for relief in his petition pending before this Court:

1) His pretrial confinement was unnecessary in general and specifically wrongful when he was

confined hundreds of miles from his lawyers and made worse when Petitioner was placed in

solitary confinement for 79 days;

2) Petitioner was denied his right under the Fifth Amendment when the prosecution intentionally

played a recorded interview in which Petitioner clearly requested that the interview stop and that

he be afforded his right to legal counsel.

3) Petitioner’s rights were violated when the court repeatedly ignored his demands that the

matter come on for a trial.




                                                 3
See Doc. 4, at 3–6. Petitioner asks this Court to reverse his conviction and enter judgment of

acquittal, or at a minimum, remand for a new trial. Id. at 11.

II. STANDARD OF REVIEW

       A federal court may grant habeas corpus relief where a prisoner demonstrates that he is

“in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2241(c). However, the Court’s review of court-martial proceedings is very limited. Thomas v.

U.S. Disciplinary Barracks, 625 F.3d 667, 670 (10th Cir. 2010). The Supreme Court has

explained that “[m]ilitary law, like state law, is a jurisprudence which exists separate from the

law which governs in our federal judicial establishment,” and “Congress has taken great care

both to define the rights of those subject to military law, and provide a complete system of

review within the military system to secure those rights.” Nixon v. Ledwith, 635 F. App’x 560,

563 (10th Cir. Jan. 6, 2016) (unpublished) (quoting Burns v. Wilson, 346 U.S. 137, 140 (1953)).

“[W]hen a military decision has dealt fully and fairly with an allegation raised in [a habeas]

application, it is not open to a federal civil court to grant the writ simply to re-evaluate the

evidence.” Thomas, 625 F.2d at 670 (quoting Burns, 346 U.S. at 142). Instead, it is the limited

function of the civil courts “to determine whether the military have given fair consideration to

each of the petitioner’s claims.” Id. (citing Burns, 346 U.S. at 145).

       Any claims that were not presented to the military courts are deemed waived. Id. (citing

Roberts v. Callahan, 321 F.3d 994, 995 (10th Cir. 2003)). For those claims presented to the

military courts, this Court must determine whether those courts “fully and fairly reviewed” each

claim. Id. If a claim was presented but not given full and fair consideration, then “the scope of

review by the federal civil court expand[s].” Id. (citing Lips v. Commandant, 997 F.2d 808, 811

(10th Cir. 1993)).



                                                 4
        The Tenth Circuit has set forth the following four-part test to aid in determining whether

the claims were fully and fairly considered:

               To assess the fairness of the consideration, our review of a military
               conviction is appropriate only if the following four conditions are
               met: (1) the asserted error is of substantial constitutional
               dimension, (2) the issue is one of law rather than disputed fact,
               (3) no military considerations warrant a different treatment of
               constitutional claims, and (4) the military courts failed to give
               adequate consideration to the issues involved or failed to apply
               proper legal standards.

Squire v. Ledwith, 674 F. App’x 823, 826 (10th Cir. 2017) (unpublished) (quoting Thomas, 625

F.3d at 670–71 (citing Dodson v. Zelez, 917 F.2d 1250, 1252–53 (10th Cir. 1990)). The test

“develops our understanding of full and fair consideration” to determine “whether the federal

court may reach the merits of the case.” Squire, 674 F. App’x at 827 (citing Roberts, 321 F.3d at

997).   “While we continue to apply this four-part test, [we] have emphasized the fourth

consideration as the most important.” Squire, 674 F. App’x at 826 (quoting Thomas, 625 F.3d at

671).

        “An issue has been given full and fair consideration when it has been briefed and argued

at the military court, even if that court summarily disposed of the issue.” Williams v. Ledwith,

671 F. App’x 719, 721 (10th Cir. 2016) (unpublished) (citing Roberts, 321 F.3d at 997; Watson

v. McCotter, 782 F.2d 143, 145 (10th Cir. 1986)); see also Squire, 674 F. App’x at 826 (“Even a

military court’s summary disposition of a claim can show adequate consideration of the issues

involved.”); Burke v. Nelson, 684 F. App’x 676, 680 (10th Cir. 2017) (unpublished) (citing

Watson, 782 F.2d at 145) (“[W]hen it comes to court-martial rulings on constitutional claims,

our review is sharply limited: so long as the claim was briefed and argued before a military court,

we must deny the claim.”).




                                                5
       The petitioner has the burden to show that a military review was “legally inadequate” to

resolve his claims. Williams, 671 F. App’x at 721 (citing Watson, 782 F2d at 144 (quotation

omitted)).

III. ANALYSIS

       A. Ground One: Pretrial Confinement

       Respondent argues that Petitioner has waived his arguments regarding pretrial

confinement because he failed to raise the arguments in the military courts. The Court need not

address whether or not this arguably unexhausted claim creates a mixed petition, because

Petitioner acknowledges in his Traverse (Doc. 15) that although he separated his grounds into

two categories, they should be combined into one ground. Petitioner acknowledges that the first

ground—the conditions of his confinement—was not addressed separately in any of the military

courts, but “they tie into the delay in the trial of his case.” (Doc. 15, at 2.) Petitioner argues that

his pretrial confinement is a factor in considering prejudice due to the delay in bringing his case

to trial. Therefore, the Court need not consider Petitioner’s pretrial confinement as a ground for

relief separate from his ground based on the denial of his right to a speedy trial.

       B. Ground Two: Interview Video

       Petitioner argues that his Fifth Amendment rights were violated when the prosecution

intentionally played an unredacted, recorded interview in which Petitioner clearly requested that

the interview stop and that he be afforded his right to legal counsel.

       The CAAF specified this issue for consideration on appeal and provided both sides

opportunities to submit written briefs. (Doc. 10–12, at 1–2.) The CAAF stated the issue as:

“WHETHER        THE     MILITARY        JUDGE      ERRED      IN   ADMITTING          APPELLANT’S

INVOCATION OF HIS RIGHT TO COUNSEL IN HIS AFOSI INTERVIEW AT TRIAL



                                                  6
OVER DEFENSE OBJECTION, AND, IF SO, WHETHER THAT ERROR WAS HARMLESS

BEYOND A REASONABLE DOUBT.” Id. Both sides submitted written briefs and conducted

oral argument before the court. (Doc. 10–13, at 31–41; Doc. 10–14, at 33–53; Doc. 10–15, at 9–

20.)

       The CAAF published an opinion on March 1, 2018, with a full written analysis of the

issue. Condon, 77 M.J. at 245–247. The CAAF’s opinion sets forth the facts surrounding

Petitioner’s interrogation and invocation of his right to counsel, the military judge’s denial of a

defense motion to suppress, the introduction of the videotape of the interrogation, and the

military judge’s instruction regarding the videotape. Id. at 246. The CAAF then reviewed de

novo the claim of an improper reference to an accused’s invocation of his constitutional rights.

Id.

       In affirming the decision of the AFCCA, the CAAF held that:

               “A finding or sentence of court-martial may not be held incorrect
               on the ground of an error of law unless the error materially
               prejudices the substantial rights of the accused.” Article 59(a),
               UCMJ, 10 U.S.C. § 859(a) (2012). Where, as here, the alleged
               error is of constitutional dimensions, we must conclude beyond a
               reasonable doubt that it was harmless before we can affirm. United
               States v. Jerkins, 77 M.J. 225, 228–29, 2018 WL 801635
               (C.A.A.F. 2018).

               To conclude that such an error is harmless beyond a reasonable
               doubt, we must be convinced that the error did not contribute to the
               verdict. United States v. Chisum, 77 M.J. 176, 179 (C.A.A.F.
               2018). That an error did not contribute to the verdict is “not, of
               course to say that the jury was totally unaware of that feature of the
               trial later held to have been erroneous. It is, rather, to find that
               error unimportant in relation to everything else the [panel]
               considered on the issue in question, as revealed in the record.”
               Moran, 65 M.J. at 187 (internal quotation marks omitted) (citation
               omitted). In Appellant’s case, we need not determine whether the
               admission of his invocation was error because we conclude he
               suffered no prejudice as a result—that is, even if the members were
               aware of the invocation later, the inclusion of it was “unimportant


                                                 7
in relation to everything else the [panel] considered” in the case.
Id. (internal quotation marks omitted) (citation omitted). As part of
our analysis, we first consider whether the effect of the included
invocation “was dampened by the minor part [it] played” in
Appellant’s trial. Id.; see also United States v. Sidwell, 51 M.J.
262, 265 (C.A.A.F. 1999) (holding that the government’s witness’s
brief mention of the appellant’s invocation of rights “was an
isolated reference” which was harmless beyond a reasonable doubt
in the context of the entire record). The Government introduced the
interrogation tape on the second day of Appellant’s six-day trial.
The record reveals no other mention of the invocation by the
military judge or the parties for the remaining four days of the trial.
We conclude, therefore, that the invocation issue played a minor
role in Appellant’s court-martial.

Second, the members did not see Appellant’s invocation in a
vacuum. Having just heard the military judge’s instruction not to
make an adverse inference from Appellant’s invocation, the
members heard Appellant’s invocation followed by his continuing
proclamations of his innocence throughout the interrogation. The
record presents no evidence to rebut the presumption that the
members followed the military judge’s instructions. See United
States v. Taylor, 53 M.J. 195, 198 (C.A.A.F. 2000).

Finally, the Government had a strong case against Appellant. See
Moran, 65 M.J. at 187–88 (holding that the government’s
comment on the appellant’s invocation of rights did not contribute
to the appellant’s conviction due to the strength of the
government’s evidence). A1C ML testified at Appellant’s court-
martial, explaining her persistence in trying to leave Appellant’s
home and her attempts to ward him off physically. During his
interrogation with AFOSI, Appellant revealed that on the night of
the assault, he did not want A1C ML to leave his home, despite her
repeatedly stated desire to leave. And the AFOSI agents
interrogating Appellant a few days after the assault noticed that he
had scratches on his forearms, where A1C ML testified she
scratched Appellant in self-defense. Furthermore, DNA taken from
underneath A1C ML’s fingernails matched Appellant, and DNA
swabs from the red mark on A1C ML’s shoulder revealed
Appellant’s saliva, supporting her assertion that he bit her there
during the assault.

In defense counsel’s own words, Appellant’s invocation comprised
a “very narrow portion” of the AFOSI interrogation video.
Considering the length of the trial; the military judge’s preemptive
instructions to the members regarding Appellant’s invocation; the


                                  8
                 brevity of the invocation; the absence of any other mention, by
                 anyone, of the invocation throughout the remaining four days of
                 the court-martial; and the strength of the Government’s case
                 against Appellant, we conclude there is no reasonable probability
                 the admission of Appellant’s invocation contributed to the verdict.
                 Therefore, we hold that Appellant suffered no prejudice by the
                 admission of his invocation of his right to counsel.

Id. at 246–47.

       The Court finds that Ground Two was fully and fairly considered by the military courts.

The CAAF did a comprehensive review of the issue and provided detailed reasoning for its

decision.

       C. Ground Three: Speedy Trial

       The speedy trial issue was also addressed in Petitioner’s appeal. Petitioner alleged a

speedy trial violation in his written Assignments of Error before the AFCCA. (Doc. 10–1, at 51–

56.) Petitioner raised the same issues that he argues in his Traverse (Doc. 15) regarding the loss

of memory by a witness due to the passage of time and the loss of evidence. (Doc. 10–8, at 6–9.)

The Government in turn fully briefed the issue. (Doc. 10–2, at 91–103.)

       The AFCCA issued a written opinion finding that “[a]fter considering all 15 issues

personally raised by Appellant pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A.

1982), we find 12 of those issues require no additional analysis or warrant relief. See United

States v. Matias, 25 M.J. 356, 361 (C.M.A. 1987).”          United States v. Condon, 2017 WL

1325643, at *1. The AFCCA then set forth the twelve issues in a footnote, which included:

“5. Whether Appellant was denied a speedy trial in violation of the Fifth Amendment and

Article 10, UCMJ.” Id. at n.3.

        The Court finds that the military courts fully and fairly considered Petitioner’s speedy

trial claims raised in Ground Three. The issue was fully briefed before the AFCCA, and the



                                                 9
AFCCA’s order states that it considered the speedy trial issue and found that it did not require

additional analysis or warrant relief. Although the AFCCA summarily denied relief without

discussion, the military court is not required to issue a detailed opinion in order to conclude that

they fully and fairly reviewed a claim. See Watson, 782 F.2d at 145 (“When an issue is briefed

and argued before a military board of review, we have held that the military tribunal has given

the claim fair consideration, even though its opinion summarily disposed of the issue with the

mere statement that it did not consider the issue meritorious or requiring discussion.”) (citation

omitted); Thomas, 625 F.3d at 671 (“The Tenth Circuit has consistently held full and fair

consideration does not require a detailed opinion by the military court.”); Roberts, 321 F.3d at

997 (“We have held that where an issue is adequately briefed and argued before the military

courts the issue has been given fair consideration, even if the military court disposes of the issue

summarily.”); Burke, 684 F. App’x at 678 (“[I]n evaluating the ‘full and fair consideration’

standard governing constitutional claims, we deny claims that were briefed and argued before a

military court, even if the result was summary dismissal.”).

IV. CONCLUSION

       The Court finds that Petitioner has failed to meet his burden to show that his military

review was “legally inadequate” to resolve his claims. See Williams, 671 F. App’x at 721 (citing

Watson, 782 F.2d at 144 (quotation omitted)). Because the military courts fully and fairly

reviewed all of Petitioner’s claims, the petition for habeas corpus must be denied. Because

Respondent’s Answer and Return (Doc. 10) is titled “Answer and Return, or in the Alternative,

Motion for Summary Judgment,” the pleading was docketed again as a motion for summary

judgment at Doc. 11. In light of the Court’s denial of the petition, any request for summary

judgment is moot and therefore denied.



                                                10
       IT IS THEREFORE ORDERED BY THE COURT that Petitioner’s Motion to Amend

(Doc. 12) is granted.

       IT IS FURTHER ORDERED that the petition for habeas corpus is denied.

       IT IS FURTHER ORDERED that Respondent’s motion, in the alternative, for

summary judgment (Doc. 11) is denied as moot.

       IT IS SO ORDERED.

       Dated January 31, 2020, in Kansas City, Kansas.

                                         s/ John W. Lungstrum
                                         JOHN W. LUNGSTRUM
                                         UNITED STATES DISTRICT JUDGE




                                           11
